MemoRandum. The evidence obtained pursuant to the search warrant was properly received into evidence; there was no need to disclose the informer’s identity (People v. Valentine, 17 N Y 2d 128; People v. White, 16 N Y 2d 270; People v. Malinsky, 15 N Y 2d 86). The statements made at the scene were properly admitted into evidence (People v. Huntley, 15 N Y 2d 72, 77). Miranda v. Arizona (384 U. S. 436) is not applicable to the present case (People v. McQueen, 18 N Y 2d 337, decided herewith).
Judges Van Voorhis, Burke, Scileppi, Bergan and Keating concur in Memorandum; Chief Judge Desmond and Judge Fuld dissent and vote to reverse upon the dissenting opinion in People v. McQueen (18 N Y 2d 337, decided herewith) and reach no other question.
Upon reargument: Judgment affirmed in a Memorandum.